Exhibit 10.1 CONVERTIBLE DEMAND NOTE entered into Liechtenstein BETWEEN CARNAVON TRUST REG, a trust legally constituted, having its head office at Aeulestrasse 5, FL-9490 Vaduz, Liechtensteinherein represented by Werner Keicher, Director of the trust, duly authorized as he so declares; (the “Lender”) AND: ECOLOCAP SOLUTIONS INC., corporation legally constituted under the State of Nevada Laws, having its head office at 740 St-Maurice, suite 102, Montreal, Quebec, H3C 1L5, herein represented by Dr. Tri Vu Truong, duly authorized as he so declares; (the “Borrower”) Make the following declarations and covenants: LOAN 1)The Lender has agreed to advance to the Borrower during the year 2008, a total of Two Hundred and Fifty Thousand Dollars American ($250,000.00US) (the “Loan”). 2)The said Loan was granted as monetary advances; 3)The Borrower recognises that the terms and conditions of the Loan are for the exclusive benefit of the Lender, and the latter may renounce to it, in whole or in part, at its sole discretion. 4)If the Borrower defaults on any obligation whatsoever in favour of the Lender and, if at the time of the default, the Lender has not yet paid out the entire capital amount of the Loan, the Lender may, at its sole discretion and without prior notice, temporarily delay or definitively cease to pay out any other amount whatsoever to the Borrower, subject to its other rights and recourses. INTERESTS, TERM AND REIMBURSEMENT 5)The interest rate for the Loan is 10% year, and the amount of accrued interest as of
